United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 19, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-10167
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RASHAD LEE BENNETT,

                                     Defendant-Appellant.

                         --------------------
            Appeals from the United States District Court
                  for the Northern District of Texas
                        USDC No. 1:04-CR-41-24
                         --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel representing Rashad Lee Bennett has

moved for leave to withdraw and has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).    Bennett has filed a

response.

     Our independent review of the record, counsel’s brief, and

Bennett’s response shows that there is no nonfrivolous issue for

appeal.   The record is insufficiently developed to allow

consideration of Bennett’s claims of ineffective assistance of

counsel on direct appeal.    See United States v. Higdon, 832 F.2d

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10167
                                 -2-

312, 313-14 (5th Cir. 1987).   Accordingly, the motion for leave

to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and this APPEAL IS DISMISSED.    See 5TH

CIR. R. 42.2.   Bennett’s motions for appointment of new counsel,

for substitution of counsel, for an extension of time to file his

appellate brief, and to strike counsel’s Anders brief are DENIED.